DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 and 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (U.S. PGPub No. 2019/0235321) in view of Lee (U.S. PGPub No. 2006/0023143).
Regarding claim 1, Zhou teaches a 3D display device (Fig 4), comprising: a thin-film transistor (TFT) glass substrate (212/203), at a front side, the TFT glass substrate provided with a first alignment layer (210’), a top surface of which has a trench pattern having an extending direction (2102’, 2101’); a color filter (CF) (201/202) glass substrate, a back side of which has a plurality of third regions (2051) and a plurality of fourth regions (2052) that are interlaced with and parallel to each other, the third regions provided with a plurality of metal nanowires (2050; para 0066-0067; para 0069) with a same pitch, extending along the second direction, the fourth 
However, Zhou fails to teach a thin-film transistor (TFT) glass substrate which has a plurality of first regions and a plurality of second regions that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch, extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch, extending along a second direction, the first direction perpendicular to the second direction. 
Lee teaches a substrate (Figs 3 and 4, 4) which has a plurality of first regions (30) and a plurality of second regions (31) that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a second direction, the first direction perpendicular to the second direction (para 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lower polarizer (206) and the [Symbol font/0x6C]/2 retarder (207) of Zhou with the first (30) and second (31) polarizing regions of Lee to match the pitches of the 
However, the combination of Zhou in view of Lee fails to teach the wire grid polarizer on the outside of the TFT substrate.
It is very common in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the wire grid polarizer from the inside of the TFT substrate to the outside, using a trench pattern parallel to the direction of the extension of the wire grid to impose the corresponding alignment of Zhou to produce a 3D image to the viewer.  
Regarding claim 2, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the width of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm (Fig 4).
Regarding claim 3, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the pitch of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm (Fig 4).
Regarding claim 4, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the thickness of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 20 to 500 nm (Fig 4).
Regarding claim 5, Zhou teaches a 3D display device (Fig 4), comprising: a thin-film transistor (TFT) glass substrate (212/203), at a front side, the TFT glass substrate provided with a first alignment layer (210’), a top surface of which has a trench pattern having an extending direction (2102’, 2101’); a color filter (CF) (201/202) glass substrate, a back side of which has a plurality of third regions (2051) and a plurality of fourth regions (2052) that are interlaced with 
However, Zhou fails to teach a thin-film transistor (TFT) glass substrate which has a plurality of first regions and a plurality of second regions that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch, extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch, extending along a second direction, the first direction perpendicular to the second direction. 
Lee teaches a substrate (Figs 3 and 4, 4) which has a plurality of first regions (30) and a plurality of second regions (31) that are interlaced with and parallel to each other, the first regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a first direction, the second regions provided with a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a second direction, the first direction perpendicular to the second direction (para 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lower polarizer (206) and the [Symbol font/0x6C]/2 retarder (207) of 
However, the combination of Zhou in view of Lee fails to teach the wire grid polarizer on the outside of the TFT substrate.
It is very common in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the wire grid polarizer from the inside of the TFT substrate to the outside, using a trench pattern parallel to the direction of the extension of the wire grid to impose the corresponding alignment of Zhou to produce a 3D image to the viewer.  
Regarding claim 6, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the width of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm (Fig 4).
Regarding claim 7, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the pitch of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm (Fig 4).
Regarding claim 8, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the thickness of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 20 to 500 nm (Fig 4).
Regarding claim 9, Zhou teaches a method for manufacturing a 3D display device (Fig 4), comprising: providing a thin-film transistor (TFT) glass substrate (212/203), forming a first alignment layer (210’) at a front side of the TFT glass substrate, a top surface of the first alignment layer having a trench pattern having an extending direction (2102’, 2101’); providing a 
However, Zhou fails to teach providing a thin-film transistor (TFT) glass substrate, which has a plurality of first regions and a plurality of second regions that are interlaced with and parallel to each other, forming a plurality of metal nanowires with a same pitch, extending along a first direction, in the first regions, and forming a plurality of metal nanowires with a same pitch, extending along a second direction, in the second regions, the first direction perpendicular to the second direction. 
Lee teaches providing a substrate (Figs 3 and 4, 4) which has a plurality of first regions (30) and a plurality of second regions (31) that are interlaced with and parallel to each other, forming a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a first direction, in the first regions, and forming a plurality of metal nanowires with a same pitch (para 0013; para 0044), extending along a second direction, in the second regions, the first direction perpendicular to the second direction (para 0044). 

However, the combination of Zhou in view of Lee fails to teach the wire grid polarizer on the outside of the TFT substrate.
It is very common in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the wire grid polarizer from the inside of the TFT substrate to the outside, using a trench pattern parallel to the direction of the extension of the wire grid to impose the corresponding alignment of Zhou to produce a 3D image to the viewer.  
Regarding claim 10, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Zhou further teaches wherein the material of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions is aluminum (para 0069 lines 1-4). 
Regarding claim 11, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the width of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm (Fig 4).
Regarding claim 12, Zhou and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the pitch of the metal nanowires in the first regions, the second regions, the third regions and the fourth regions ranges from 100 to 300 nm (Fig 4).
Regarding claim 13, Zhou and Lee teaches all of the elements of the claimed invention as stated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/12/2022